Title: To George Washington from James Milligan, 13 January 1784
From: Milligan, James
To: Washington, George



Sir
Comptrollers Office Philada 13th January 1784

I have the Honour, and the singular pleasure of transmitting, inclosed to your Excellency, copies of your Accots for family expences, Secret Services, and other Contingencies, commencing in June 1775 and ending Decemr 8th 1783, as officially Stated at the Treasury, By which it appears that a balance of Seven hundred and twenty Seven dollars & 7/10 of a dollar

Specie, is due by the United States to your Excellency on this Account. For this Sum I have transmitted my Certificate to the Superintendant of Finance, who has assured me that he will direct payment of the Same to be made without delay.
You will be pleased Sir, to observe, that in the Account marked D, you are debited with Fifty Guineas paid to Doctor William Smith for his Bill of Exchange upon you, which Bill was transmitted you, as appears by the Superintendants letter to your Excellency, dated Decemr 26th 1782, to which, with Doctor Smiths letter accompanying it, I beg leave to refer. This Sum, Mr Morris informs me, was a Donation made by your Excellency to Washington College in Maryland. The manner of its having been paid, without going through your hands, and the Great attention you always gave to the more important duties of your high Station, Sufficiently Account for its escaping your notice at the time the Accounts were made up, but I doubt not, you will, upon this explanation, consider it as a proper charge. Notwithstanding this debit, it is no unpleasing circumstance to me that I can inform your Excellency that the balance now Stated, still exceeds that Struck by yourself, by a fraction of 37/90ths of a dollar. This is owing to your having on the other hand, omitted to charge Interest on Five hundred and Ninety one 31/90ths dollars (paid by Colo. Baylor & Colo. Cary to Major Gibbs) from the 1st December 1776 to 1st July 1783, Which I am of opinion you are entitled to, as it appears you were that Sum in advance on the said 1st of Decemr over and above the Sum for which you had charged Interest.
This being carried to your Credit, over balances the charge of Fifty Guineas, by the fraction mentioned.
As all Accounts, when liquidated, are regularly entered in the Treasury Books, and the original papers carefully filed, it is not customary or deemed necessary, for Accountants to receive any official papers, unless a Warrant for the balance, if any due; But your Excellency having in your Accounts, clearly displayed that degree of Candor and Truth, and that attention you have constantly paid to every denomination of Civil Establishments, which invariably distinguish all your actions, I could not resist the inclination I felt, of transmitting you these papers, in hopes that it may prove a matter of some Satisfaction to you.
If it has this effect in the smallest degree, it will give me great

pleasure. Sorry I am Sir, that I have not been able to do it so soon as I proposed; This unavoidable delay, I hope your Excellencys goodness will pardon.
As soon as you can favour me with your Account of Expences incurred after the termination of this, it shall be Expedited with all possible dispatch.
To the universal congratulations of your applauding Country, and of an Admiring World, Suffer me Sir, to embrace this opportunity of offering to add the mite of a Sincere Individual, on the Great events that have taken place under your Auspicious Command. That Heaven may protect and preserve you long in happiness here, and at last Reward such Virtues as this World cannot, is the fervent prayer of Sir your Excellencys Most obt and Very Humble Servant

Jas Milligan Comptr of the Treasury

